—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 17, 1995, convicting defendant, after a jury trial, of robbery in the first degree and burglary in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 12 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues relating to the reliability of identification testimony were properly presented to the jury, and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
Since defendant made no objection, or only a generalized objection, his present challenges to the prosecutor’s summation are unpreserved, and we decline to review them in the interest of justice. Were we to review defendant’s claims, we would find that the challenged remarks were fair comment. Although defendant’s cross-examination and summation primarily focused on the accuracy of the identification, it nevertheless challenged the complainant’s veracity as well, and thus, the prosecutor’s brief discussion of credibility issues was appropriate (People v Harvey, 184 AD2d 311, lv denied 80 NY2d 904). Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Williams, JJ.